Relator was charged by indictment in the District Court of Tom Green County with the murder of one Katie Ryan. He applied to the Honorable J.W. Timmins, District Judge, on January 25, 1909, for a writ of habeas corpus, alleging he was illegally restrained of his liberty and praying that he be admitted to bail. On hearing before said court his application was denied and he was remanded to the custody of the sheriff. From this judgment an appeal was duly prosecuted on a statement of facts properly filed and approved by the court below.
The testimony introduced on the part of the State is amply sufficient, if true, to show that relator is guilty of murder in the first degree. His defense consists of proof of alibi, and also involves to some extent an attack and impeachment of the State's witnesses. The case is peculiarly one of fact, and in respect to a matter of this sort, as we view it from the statement of the evidence contained in the record, the judgment of the trial court should not be set aside where there is proof showing the defendant's guilt to be evident. We are not prepared to say the action of the court below was without ample warrant, and without comment on the testimony we deem it our duty to affirm the judgment of the court below, which is here done.
Affirmed.